UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7347


ALEXANDER OTIS MATTHEWS,

                       Plaintiff – Appellant,

          v.

TIMOTHY JOSEPH SULLIVAN; LIAM O’GRADY, U.S. District Court
Judge; ROGER W. TITUS, U.S. District Court Judge,

                       Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Frederick P. Stamp, Jr., Senior
District Judge. (8:14-cv-00500-FPS)


Submitted:   January 15, 2015             Decided:   January 21, 2015


Before WILKINSON and NIEMEYER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Alexander Matthews, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Alexander Matthews appeals the district court’s orders

denying    relief       on    his     complaint    and    amended    complaint       filed

pursuant to 42 U.S.C. § 1983 (2012) and Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971)

and   denial      of    his    Fed.    R.   Civ.   P.    59(e)   motion. *      We    have

reviewed the record and find no reversible error.                        Accordingly,

we    affirm      for    the    reasons      stated      by   the    district    court.

Matthews v. Sullivan, No. 8:14-cv-00500-FPS (D. Md. May 23 &

Aug. 13, 2014).               We dispense with oral argument because the

facts     and    legal    contentions       are    adequately       presented    in    the

materials       before       this   court    and   argument      would   not    aid    the

decisional process.



                                                                                AFFIRMED




      *
       In his motion for reconsideration and on appeal, Matthews
asserts that the court should have considered some of his claims
as common law professional malpractice, negligence, and gross
negligence claims.



                                             2